Hamilton App. Nos. C-990729, C-990814 and C-990815. This cause is pending before the court as an. appeal from the Court of Appeals for Hamilton County. Upon consideration of the motions of appellee Sturm & Ruger Co., Inc., for leave to provide citation of additional authority,
IT IS ORDERED by the court that the motions for leave to provide citation of additional authority be, and hereby are, granted, and appellee may file the citations to the additional authorities within seven days of the date of this entry.